Title: 1774 Aug. 23. Tuesday.
From: Adams, John
To: 


       We went upon the new Dutch Church Steeple and took a View of the City. You have a very fine View of the whole City at once—the Harbour, East River, North River, Long Island, N. Jersey &c. The whole City is upon a Levell—a Flatt. The Houses in general are smaller than in Boston and the City occupies less Ground.
       We breakfasted with Mr. Low, a Gentleman of Fortune and in Trade. His Lady is a Beauty. Rich Furniture again, for the Tea Table. Mr. Lott, the Treasurer of the Province, did us the Honour to break fast with us, and politely asked us to dine or to break fast with him—but we were engaged for all the Time we were to stay.
       The Conversation turned upon the Constitution of the City; the Mayor and Recorder are appointed by the Governor, the Aldermen and Common Council are annually elected by the People. The Aldermen are the Magistrates of the City and the only ones. They have no Justices of the Peace in the City, so that the Magistracy of the City are all the Creatures of the People. The City cannot tax itself. The Constables, Assessors &c. are chosen annually. They Petition the Assembly every Year to be impowered by Law to assess the City for a certain Sum.
       The whole Charge of the Province is annually between 5 and 6000£ York Money. Mr. Cushing says the Charge of the Massachusetts is about 12,000 L.M., which is 16,000 York Currency. The Support of Harvard Colledge, and of Forts and Garrisons and other Things makes the Difference.
       About Eleven o Clock Mr. Low, Mr. Curtenius, Mr. Pascall Smith, Mr. Van Shaw Van Schaack and others, a Deputation from the Committee of Correspondence from this City, waited on Us, with an Invitation to dine with them Thursday next which we accepted.
       One of the Gentlemen said, he was in England at the Time of a former Non Importation Agreement and it was not much felt among the Merchants or Manufacturers. Another of them replyed the true Cause of that was the German Contract and the Demand from Russia.
       Mr. Ebenezer Hazard waited on me with a Letter requesting my assistance in making his Collection of American State Papers. I recommended him to Mr. S. Adams, and Dr. Samuel Mather. I advised him to publish from Hackluyt, the Voyage of Sebastian Cabot, in this Collection. He thought it good Advice.
       Hazard is certainly very capable of the Business he has undertaken—he is a Genius.
       Went to the Coffee House, and saw the Virginia Paper. The Spirit of the People is prodigious. Their Resolutions are really grand.
       We then went to Mr. Peter Vanbrugh Livingstons where at 3 O Clock we dined, with Scott, McDougal, Phillip Livingston, Mr. Thomas Smith, and a young Gentleman Son of Mr. Peter Livingston.
       Smith and young Livingston seem to be modest, decent and sensible Men.
       The Way we have been in, of breakfasting, dining, drinking Coffee &c. about the City is very disagreable on some Accounts. Altho it introduces us to the Acquaintance of many respectable People here, yet it hinders us from seeing the Colledge, the Churches, the Printers Offices and Booksellers Shops, and many other Things which we should choose to see.
       With all the Opulence and Splendor of this City, there is very little good Breeding to be found. We have been treated with an assiduous Respect. But I have not seen one real Gentleman, one well bred Man since I came to Town. At their Entertainments there is no Conversation that is agreable. There is no Modesty—No Attention to one another. They talk very loud, very fast, and alltogether. If they ask you a Question, before you can utter 3 Words of your Answer, they will break out upon you, again—and talk away.
      